[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR CONTEMPT (#111.00)
The court having heard the motion for contempt and in particular the allegation that the letter of January 16, 1993 constituted a violation of this court's restraining order. The court has heard the evidence, listened to the testimony, reviewed the exhibits, reviewed the motion and finds that the only way a violation of the court's restraining order could take place was that this was determined to be either harassing or in violation of CT Page 4967 the no contact order.
The court finds that sending this letter to the people it was sent to, is not a violation of the court's order in the relief from abuse. It came to her attention only indirectly, it was not mailed to her directly. Accordingly, the motion for contempt is denied.
KARAZIN, J.